         Case 2:20-cv-06393-RBS Document 20 Filed 05/12/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

MARTHA JULIA HIDALGO VILLAFANE, §
Individually, As Executor and as Personal    §
Representative of the Estate of Martha Erika §
Alonso Hidalgo, et al.,                      §
                                             §
              Plaintiffs,                    §     Civil Action No. 2:20-cv-06393-RBS
        v.                                   §
                                             §
AGUSTA WESTLAND PHILADELPHIA §
CORPORATION, et al.,                         §
                                             §
              Defendants.                    §


 ERRATA TO PLAINTIFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
  PURSUANT TO FORUM NON CONVENIENS AND PURSUANT TO FED. R. CIV. P.
   12(b)(7) FOR FAILURE TO JOIN NECESSARY AND INDISPENSABLE PARTIES
       Plaintiffs respectfully submit this errata to their response in opposition to Defendants’

motion to dismiss filed on May 7, 2021, in ECF Doc. Nos. 18 to 18-20. The declaration filed as

Exhibit O (ECF. Doc. No. 18-17) was missing its Exhibit A, the Curriculum Vitae of Maria Teresa

Cruz Abrego. This Exhibit A is attached hereto and should be added to ECF Doc. No. 18-17.

Dated: May 12, 2021
                                            Respectfully submitted,

                                            KREINDLER & KREINDLER LLP
                                    By:     /s/ Vincent C. Lesch
                                            Anthony Tarricone (pro hac vice)
                                            855 Boylston Street, Suite 1101
                                            Boston, MA 02116
                                            atarricone@kreindler.com

                                            Vincent C. Lesch (pro hac vice)
                                            485 Lexington Avenue
                                            New York, NY 10017
                                            vlesch@kreindler.com

                                            KATZMAN, LAMPERT & STOLL
                                            Bradley J. Stoll
                                            121 North Wayne Ave.

                                               1
Case 2:20-cv-06393-RBS Document 20 Filed 05/12/21 Page 2 of 3




                           Suite 205
                           Wayne, PA 19087
                           bstoll@klm-law.com

                           GONZALEZ & ASSOCIATES LAW FIRM,
                           P.C.
                           Jaime A. Gonzalez, Jr. (applicant pro hac vice)
                           Catherine Smith (applicant pro hac vice)
                           Summit Park North
                           817 E. Esperanza, Ave.
                           McAllen, TX 78501
                           jaime@jaglawfirm.com
                           cat@jaglawfirm.com

                           Attorneys for Plaintiffs




                              2
         Case 2:20-cv-06393-RBS Document 20 Filed 05/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I hereby certify that I have filed the foregoing via the Court’s CM/ECF system on May
12, 2021, which automatically generates notification of the filing to all counsel of record.


                                           /s/ Vincent C. Lesch
                                           Vincent C. Lesch




                                              3
